Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 3, 4, and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SU-774824-A1, hereinafter SU’824.
Regarding claim 1, SU’824 discloses a drill (See Figure 1), comprising: a main body having a bar shape extending from a first end to a second end (See Figure 1), the main body configured to rotate around a rotation axis, and comprising: a cutting edge 3,4 located at a side of the first end (See Figure 2), a first flute extending from the cutting edge toward the second end (See Figure Below), and a second flute (Note: the first flute comprising the ridge element does not extend along the entire length of the drill) extending from the first flute toward the second end (See Figure 1), wherein the first flute comprises, in a cross section orthogonal to the rotation axis, a first portion configured as a chip formation surface having a concave curvilinear shape located at a more rear side of the first flute in a rotation direction of the rotation axis than a bottom of the first flute (See Figure Below), and a second portion configured as a chip formation surface having a convex curvilinear shape located at a more front side of the first flute in the rotation direction than the bottom of the first flute (See Figure Below); and the second flute has a concave curvilinear shape from a front end portion located at a front side of the second flute in the rotation direction to a rear end portion located at a rear side of the second flute in the rotation direction in the cross section (See Figure 1 and Figures Below).   


    PNG
    media_image1.png
    379
    509
    media_image1.png
    Greyscale


Regarding claim 2, SU’824 discloses wherein-2-U.S. Patent Application No. 16/618,166P76451US Response to Office Action dated May 3, 2022a maximum value of a radius of curvature in the first portion is larger than a maximum value of a radius of curvature in the second portion in the cross section (See Figure Above).  
Regarding claim 3, SU’824 disclose the first flute further comprises, in the cross section, a third portion having a concave curvilinear shape which is located between the first portion and the second portion and comprises the bottom, and a maximum value of a radius of curvature in the first portion is larger than a maximum value of a radius of curvature in the third portion in the cross section (See Figure Above and Figure 4).  
Regarding claim 4, SU’824 discloses wherein a maximum value of a radius of curvature in the second portion is larger than the maximum value of the radius of curvature in the third portion (See Figure Above and Figure 4).  
Regarding claim 8, SU’824 discloses wherein the second flute is located at a more rear side of the main body in the rotation direction than the first flute in a region where the second flute connects to the first flute (See Figure Below).  

    PNG
    media_image2.png
    215
    400
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over SU-774824-A1, hereinafter SU’824.
Regarding claim 9, SU’824 discloses the drill of claim 1 as set forth above.  SU’824 does not disclose wherein a length of the first flute in a direction along the rotation axis is in a range of D/4 to D.  It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify SU’824 such that the length of the first flute in a direction along the rotation axis is in a range of D4 to D since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In this case, one of ordinary skill in the art would modify the length of the first flute depending on the material being machined such that ships are broken up during machining.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over SU-774824-A1, hereinafter SU’824, in view of Koga (US 2015/0328693).
Regarding claim 10, SU’824 discloses the drill of claim 1 as set forth above.  SU’824 does not disclose a method for manufacturing a machine product, comprising rotating the drill, bringing the drill being rotated into contact with a workpiece; and moving the drill away from the workpiece.  Koga discloses a method for manufacturing a machine product comprising rotating a drill, bringing the drill being rotated into contact with a workpiece; and moving the drill away from the workpiece (See Figures 14a-14c).  It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify SU’824, in view of Koga, such that the drill is used to machine a product in order to drill a hole in a workpiece. 

Allowable Subject Matter
Claim 11-19 are allowed.
Claims 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments, see interview summary dated 07/14/22, with respect to the rejection(s) of claim(s) 1-4 and 8-10 under 102 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of SU-774824-A1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL MARTENS JANESKI whose telephone number is (571)270-1681. The examiner can normally be reached Mon - Fri, 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL M JANESKI/Examiner, Art Unit 3722                                                                                                                                                                                                        

/ERIC A. GATES/Primary Examiner, Art Unit 3722